                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC.,
et al.,
                                                       15-cv-324-jdp
                        Plaintiffs,
      v.

MARK L. THOMSEN, et al.,

                        Defendants.




JUSTIN LUFT, et al.,

                        Plaintiffs,
      v.                                               20-cv-768-jdp

TONY EVERS, et al.,

                       Defendants.


           LUFT PLAINTIFFS’ LIST OF ORGANIZATIONS PURSUANT
                  TO COURT’S SEPTEMBER 28, 2020 ORDER
       Pursuant to the Court’s September 28, 2020 order (Dkt. 425), Luft Plaintiffs submit the

following list of homeless service organizations and contact information to which Defendants

should send their digital voter outreach toolkit. Luft Plaintiffs also respectfully request that

Defendants make clear in the transmission that the toolkit includes information showing that

voters can get ID for free at the DMV even if they lack documents like a birth certificate, and

also share the ID/IDPP webinar link Defendants mentioned at the September 25, 2020 hearing.

              1. Madison & Dane Co. Continuum of Care, Coordinator, Torrie Kopp Mueller,
                 TKoppMueller@cityofmadison.com

              2. Wisconsin Balance of State Continuum of Care, Director, Carrie Poser,
                 carrie.poser@wibos.org

              3. Milwaukee Continuum of Care, CoC Specialist, Claire Shanahan,
                 cshana@milwaukee.gov

              4. Community Advocates, Senior Policy Advocate, Julie Kerksick,
                 JKerksick@communityadvocates.net

              5. Hope House Milwaukee, Executive Director, Wendy Weckler,
                 wendyw@hopehousemke.org

              6. The Gathering, Executive Director, Lyn Hildenbrand, lyn@thegatheringwis.org

              7. Disability Rights Wisconsin, Director of External Advocacy SE Wisconsin,
                 Barbara Beckert, Barbara.Beckert@drwi.org

              8. WISDOM, Executive Director, David Liners, david.liners1@gmail.com

              9. Madison Area Care for the Homeless OneHealth, Executive Director Brenda
                 Konkel, brendakonkel@gmail.com

              10. City of Madison, Contact for Homeless Services Consortium outreach
                  providers, Sarah Lim, slim@cityofmadison.com

 Dated: September 30, 2020

 Respectfully submitted,

 /s/ Anna Do
 Anna Do*                                             Dale E. Ho*
 Dechert LLP                                          Tiffany Alora Thomas*
 US Bank Tower                                        American Civil Liberties Union Foundation

                                                  1
633 West 5th Street, Suite 4900              125 Broad Street, 18th Floor
Los Angeles, CA 90071                        New York, NY 10004
Phone: (213)-808-5760                        Phone: (212) 549-2500
Fax: (213)-808-5760                          Fax: (212)-549-2648
anna.do@dechert.com                          dho@aclu.org
                                             athomas@alcu.org

Neil A. Steiner*                             Ceridwen B. Cherry*
Dechert LLP                                  American Civil Liberties Union Foundation
1095 Avenue of the Americas                  915 15th Street N.W., 6th Floor
New York, NY 10036-6797                      Washington, D.C. 20005
Phone: (212)-698-3500                        Phone: (202)-675-2326
Fax: (212)-698-3599                          Fax: (202)-546-0738
neil.steiner@dechert.com                     ccherry@aclu.org

Angela M. Liu*                               Karyn L. Rotker
Dechert LLP                                  ACLU of Wisconsin Foundation, Inc.
35 West Wacker Drive, Suite 3400             207 East Buffalo Street, Suite 325
Chicago, IL 60601                            Milwaukee, WI 53202
Phone: (312)-646-5800                        Phone: (414)-272-4032 x12
Fax: (312)-646-5858                          Fax: (414)-272-0182
angela.liu@dechert.com                       krotker@aclu-wi.org

Selby Brown*                                 Tharuni A. Jayaraman*
Dechert LLP                                  Dechert LLP
Cira Centre                                  1900 K Street NW
2929 Arch Street                             Washington, D.C. 20006
Philadelphia, PA 19104                       Phone: (202)-261-3330
Phone: (215)-994-4000                        Fax: (202)-261-3333
Fax: (215)-994-2222                          tharuni.jayaraman@dechert.com
selby.brown@dechert.com

Tristia Bauman*
National Law Center for Homelessness &
Poverty
2000 M Street NW, Suite 210
Washington, D.C. 20036
Phone : (202)-638-2535
                                             Attorneys for Luft Plaintiffs
                                             *Admitted Pro Hac Vice




                                         2
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of September 2020, I filed the foregoing document

using the Court’s CM/ECF system, which automatically sends notice and a copy of the filing to

all counsel of record.



                                                          /s/ Anna Do
                                                          Anna Do




                                              3
